Exhibit 12.2 PUBLIC SERVICE COMPANY OF NEW MEXICO Ratio of Earnings to Fixed Charges (In thousands, except ratio) Three Months Ended Year Ended December 31, March 31, 2010 Fixed charges, as defined by the Securities and Exchange Commission: Interest expensed and capitalized $ Amortization of debt premium, discount and expenses Interest from discontinued operations (including capitalized interest) - Estimated interest factor of lease rental charges Total Fixed Charges $ Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest $ $ $ ) $ $ Fixed charges as above Non-controlling interest in earnings of Valencia ) ) ) - - Interest capitalized ) Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges 0.12 * * The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $83.9 million for the year December 31, 2008
